     Case 2:20-cv-00980-WBV-DPC Document 66 Filed 07/07/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

AHMED BAQER, ET AL                                            CIVIL ACTION

VERSUS                                                        NO. 20-980

ST. TAMMANY PARISH GOVERNMENT, ET AL                          SECTION "D" (2)


                                       ORDER


      On June 22, 2020, the plaintiff was ordered to file proof of service on

defendant, St. Tammany Parish Government, record document no. 62. A review of

the record indicates that a return of service, record document 63, has been filed into

the record with an answer due of 7/2/2020. Thereafter, Defendant, St. Tammany

Parish Government filed a Motion for Extension of Time to Answer, record document

no. 64, which was granted, rec. doc. 65. Defendant, St. Tammany Parish Government’s

answer is now due on 7/23/2020.

      Accordingly,

IT IS ORDERED that the call docket set for July 17, 2020, is hereby satisfied.

New Orleans, Louisiana, this 7th day of July 2020.


                                             ______________
                                            WENDY B. VITTER
                                            UNITED STATES DISTRICT JUDGE
